



Exhibit 10.5A


CHS LONG TERM INCENTIVE PLAN
Plan Appendix


Fiscal 2014-2016 RETURN ON ADJUSTED EQUITY


Performance Targets
CHS ROAE
Description
Award as % of Target Goal
Superior Performance Maximum
20.0%
Superior Performance Goal
400%
Maximum
14.0%
Maximum Performance Goal
200%
Target
10.0%
Target Performance Goal
100%
Threshold
8.0%
Minimum Performance Goal
20%



Note: Compensation earned for any Performance Period is mathematically
interpolated when
performance results occur between the three ROAE Performance Targets.


RETURN ON ADJUSTED EQUITY
ROAE
(percentage determined by dividing three year adjusted year-end earnings by
three year adjusted beginning year equity)
=


Three year Adjusted Year-End Earnings
(earnings minus preferred stock dividends)


Three year Adjusted Beginning Year Equity
(beginning year equity minus preferred stock)



* Equity is the difference between total assets and total liabilities in the
balance sheet.



